DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) of record were received on 7/15/2019, 7/18/2019, 7/24/2019, 12/12/2019, 1/28/2019, 4/6/2020, 4/24/2020, 8/14/2020, and 8/25/2020. 
Due to the large number of IDS references, only a cursory analysis was conducted. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1-16 and 18-23 are pending. Claim 17 has been cancelled. Claims 21-23 have been added. Claims 1, 9, and 16 are the independent claims. This FINAL Office action is in response to the “Amendments and Remarks” received on 3/3/2021.
        Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 3/3/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claim 17 has been cancelled, therefore any rejection or objection pertaining thereupon is now considered moot.
With respect to the claim rejections under 35 U.S.C. § 101-Double Patenting, applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 101-Double Patenting has been withdrawn.
With respect to the claim rejections for Claims 1-20 under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 112 (b) have been withdrawn.
With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the FINAL office action and therefore the prior arguments are considered moot.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
FINAL Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 
Claims 1-16 and 18-20 are rejected under 35 USC 103 as being unpatentable over Karg (United States Patent Publication 2008/0105791) in view Turner (United States Patent Publication 2005/0076716).
With respect to Claim 1: While Karg discloses “A system comprising: a transmitting conductive body configured to be mounted beneath a vehicle and to contact a conductive portion of one or more routes that the vehicle moves along” [Karg, ¶ 0027-0033, 0039, 0052, 0063 and figures 2-4]; 
“the transmitting conductive body configured to direct an examination signal from a power source into the conductive portion of the one or more routes” [Karg, ¶ 0027-0033, 0039, 0052, 0063 and figures 2-4]; 
“a receiving conductive body configured to be mounted beneath the vehicle and contact the conductive portion of the one or more routes” [Karg, ¶ 0027-0033, 0039, 0052, 0063 and figures 2-4]; 
“the receiving conductive body configured to detect at least part of the examination signal from the conductive portion of the one or more routes onto the vehicle” [Karg, ¶ 0027-0033, 0039, 0052, 0063 and figures 2-4]; 

“the one or more processors configured to determine a health of the conductive portion of the one or more routes based on the at least part of the examination signal” [Karg, ¶ 0027-0033, 0039, 0063 and figures 2-4];
Karg does not specifically state that the transmitters and receivers are in “contact”, or that the health is based on a phase of the examination signal.
Office Note: Karg does disclose that the signals are inductively introduced to the rails, whether it be Voltage/Current or even sound and applicant does not specifically state what kind of contact is being used, for example applicant uses the term “electrical contact”, and the Office is interpreting Karg in the same way.
Turner, which is also a rail defect detection system teaches “contact a conductive portion of one or more routes” [Turner, ¶ 0026, 0035 and 0051]
“the one or more processors configured to determine a health of the conductive portion of the one or more routes based on the at least part of the examination signal” [Turner, ¶ 0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Turner into the invention of Karg to not only use at multiple application and detection signals to detect rail defects based on signal characteristics in front, behind, and even under rail vehicles as Karg discloses but to use phase of the 
With respect to Claim 2: Karg discloses “The system of claim 1, wherein the conductive portion of the one or more routes includes plural conductive rails, the transmitting conductive body is configured to be mounted along one side of the vehicle to engage a first conductive rail of the conductive rails, and the receiving conductive body is configured to be mounted along an opposite side of the vehicle to engage a second conductive rail of the conductive rails” [Karg, ¶ 0027-0033, 0039, 0063 and figures 2-4].
With respect to Claim 3: Karg discloses “The system of claim 2, wherein the receiving conductive body is configured to receive the at least part of the examination signal from the receiving conductive body after the examination signal is directed into the first conductive rail by the transmitting conductive body” [Karg, ¶ 0027-0033, 0039, 0063 and figures 2-4].

With respect to Claim 4: Karg discloses “The system of claim 2, wherein the transmitting conductive body is a first transmitting conductive body and the receiving conductive body is a first receiving conductive body” [Karg, ¶ 0027-0033, 0039, 0063 and figures 2-4]; 
“and further comprising: a second transmitting conductive body configured to be mounted beneath the vehicle to engage one of the first conductive rail or the second conductive rail” [Karg, ¶ 0027-0033, 0039, 0063 and figures 2-4]; 
“and a second receiving conductive body configured to be mounted beneath the vehicle to engage another one of the first conductive rail or the second conductive rail” [Karg, ¶ 0027-0033, 0039, 0063 and figures 2-4].
With respect to Claim 5: Karg discloses “The system of claim 4, wherein the examination signal is a first examination signal and the second transmitting conductive body is configured to direct a second examination signal into the second conductive rail” [Karg, ¶ 0027-0033, 0039, 0063 and figures 2-4];
“and the second receiving conductive body is configured to direct at least part of the second examination signal from the second conductive rail onto the vehicle” [Karg, ¶ 0027-0033, 0039, 0063 and figures 2-4]; 
“and wherein the one or more processors are configured to determine the health of the conductive portion of the one or more routes based on the at least part of the first 
With respect to Claim 6: Karg discloses “The system of claim 5, wherein the first receiving conductive body is configured to receive the at least part of the first examination signal after the first examination signal is conducted from the first conductive rail, through a shunt that conductively couples the first conductive rail with the second conductive rail beneath the vehicle and through the second conductive rail” [Karg, ¶ 0027-0033, 0039, 0063 and figures 2-4]; 
“and wherein the second receiving conductive body is configured to receive the at least part of the second examination signal after the second examination signal is conducted from the second conductive rail, through the shunt, and through the first conductive rail” [Karg, ¶ 0027-0033, 0039, 0063 and figures 2-4].
With respect to Claim 7: Karg discloses “The system of claim 1, wherein the transmitting and receiving conductive bodies comprise one or more of a conductive shoe, a conductive brush, a wheel, or an inductive device” [Karg, ¶ 0027-0033, 0039, 0063 and figures 2-4].
With respect to Claim 8: Karg discloses “The system of claim 1, wherein the one or more processors are configured to examine the at least part of the examination signal received by the receiving conductive body that is within a designated frequency range” [Karg, ¶ 0027-0033, 0039, 0063 and figures 2-4].
With respect to Claims 9-14: all limitations have been examined with respect to the system in claims 1-8. The method taught/disclosed in claims 9-14 can clearly 
With respect to Claim 15: Karg discloses “The method of claim 14, wherein one or more frequencies of the examination signal that are outside of the designated frequency range are not examined to determine the health of the conductive portion of the one or more routes” [Karg, ¶ 0027-0033, 0039, 0063 and figures 2-4].
With respect to Claim 16: While Karg discloses “A system comprising: a first set of a first transmitting conductive body and a first receiving conductive body configured to be mounted beneath a vehicle moving along a route and configured to engage a first conductive portion of the route” [Karg, ¶ 0027-0033, 0039, 0052, 0063 and figures 2-4]; 
“a second set of a second transmitting conductive body and a second receiving conductive body configured to be mounted beneath the vehicle and configured to engage a second conductive portion of the route” [Karg, ¶ 0027-0033, 0039, 0052, 0063 and figures 2-4]; 
“and one or more processors configured to detect conduction of electric current into the first and second conductive portions of the route by the first and second transmitting conductive bodies” [Karg, ¶ 0027-0033, 0039, 0052, 0063 and figures 2-4]; 
“the one or more processors configured to examine health of the route based on a characteristic of at least part of the electric current that is received by one or more of the first receiving conductive body or the second receiving conductive body” [Karg, ¶ 0027-0033, 0039, 0052, 0063 and figures 2-4];
Karg does not specifically state that the health is based on a phase of the examination signal.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Turner into the invention of Karg to not only use at multiple application and detection signals to detect rail defects based on signal characteristics in front, behind, and even under rail vehicles as Karg discloses but to use phase of the signal as a characteristic in determining track defects as taught by Turner with a motivation of creating a more robust and flexible system and further “the phase of the reflected signal indicates whether the fault is a higher or lower impedance than the characteristic value” [Turner, ¶ 0032]. Additionally, the claimed invention is merely a combination of old, well known elements such as mobile rail defect detection and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 18: Karg discloses “The system of claim 16, wherein the first transmitting conductive body and the first receiving conductive body in the first set are configured to be disposed closer to a leading end of the vehicle than the transmitting conductive body” [Karg, ¶ 0027-0033, 0039, 0052, 0063 and figures 2-4]; 

With respect to Claim 19: While Karg discloses “The system of claim 16, wherein the first transmitting conductive body in the first set and the second receiving conductive body in the second set are configured to be disposed along a first lateral side of the vehicle” [Karg, ¶ 0027-0033, 0039, 0052, 0063 and figures 2-4]; 
“and the second transmitting conductive body in the second set and the first receiving conductive body in the first set are configured to be disposed along an opposite second lateral side of the vehicle” [Karg, ¶ 0027-0033, 0039, 0052, 0063 and figures 2-4].
Office Note: Karg discloses that the vehicle can send signals from front and back of the vehicle, and using the image of Fig 3, using the vehicle as the front and the back, would render this claim obvious.
With respect to Claim 20: Karg discloses “The system of claim 16, wherein the one or more processors are configured to direct the first and second transmitting conductive bodies to direct the electric current into the first and second conductive portions of the route on opposite sides of a shunt that conductively couples the first and second conductive portions of the route” [Karg, ¶ 0027-0033, 0039, 0052, 0063 and figures 2-4].
Claim Objections
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669